 

Case 1:20-cv-06928-CM Document1 Filed 08/27/20 Page 1 of 6

Pro Se 1 (Rev. 12/16) Compiaint for a Civil Case

UNITED STATES DISTRICT COURT
for the

District of

Division

Case No.

oe !

Blu boa! Leads te

 

GERGE “Monas code
Plainufits)
(Write the-full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-y-

 

 

Gutlane MAXVIELL, 0¢FFeey Eestem
Defendant(s)

(Write the full name of each defendant who is being sued. if the

names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page

with the fuil list of names.)

Name Ne ee ee Ne ee ee Ne Se tee Ne me Cee heme! eee”

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) ([_] Yes [] No

 

 

 

 

 

 

needed. ORS TO
Name (Ne Cetne ftomas VERNON, (Caen &
Street Address 2D wePhe REA coukT Chi FTo
City and County os Aio-ToL 7
State and Zip Code AUN Ott. RSS LEF -
Telephone Number — OT37 edt P2464 in kk
E-mail Address mera. Verner (= G mos \ CoM |

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, ot a corporation. For an individual defendant,

include the person's job or title (#/4inown). Attach additional pages if needed.

Row wlth ees
 

Case 1:20-cv-06928-CM Document1 Filed'08/27/20 Page 2 of 6

Pro Se | (Rev. 12/16) Complaint fora Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zio Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

Defendant No. 2

Name Serehey Eesrein [Dzcnse0 \

 

 

 

 

 

 

Job or Title (i known) _ _ U Dp E Ad.

Street Address _

City and County mM ANNHATAAS

State and Zip Code oo 7 __
Telephone Number ; Lf __
E-mail Address (if known) a“

 

Defendant No. 3
Name
Job or Title {if known)
Street Address
City and County
State and Zip Code

 

 

Telephone Number
E-mail Address (if tnown)

Defendant No. 4
Name
Job or Title (if down)
Street Address
City and County
State and Zip Code

 

 

Telephone Number
E-mail Address (if known)

 

Dane 37 vAt =

 
 

Case 1:20-cv-06928-CM Document1 Filed 08/27/20 Page 3 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina

- diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check aif that apply)

[_] Federal question Diversity of citizenship

Fill out the paragraphis in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

°

e

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Piaintiff(s)
a. If the plaintiff is an individual
The plaintiff, fname) (CE SRG-E ones ease s , is a citizen of the

 

State of frame) UNWLTED AGING M

 

b. If the plaintiff is a corporation
The plaintiff, fname) , is incorporated

under the laws of the State of fname) :

 

and has its principal place of business in the State of (name)

(if more than one plaintiff is named in the complaint, attach an additional page providing the
_ same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) GSAS E MAXSELL. —_, isacitizen of
the State of (name) = Lops! Yon . Orisa citizen of

 

(foreign nation) . WWTED KWeNem cs

hae aw * Af Sf

 
 

Case 1:20-cv-06928-CM Document1 Filed 08/27/20 Page 4 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

III.

IV.

 

b. If the defendant is a corporation
The defendant, (ame) . . , is incorporated under
the laws of the State of (name) . , and has tts

 

principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation) a :

 

and has its principal place of business in fneme)

 

_ (if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

pl O easton Deusmr>s
(ZACH )

  

Mote Tan g T§ C©80

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

WR ABuse) Seu PPK ED, riymaree? By GHISLAWE MaAKweL A
Socranty iW WDE PARK Howlen, Ane To AN ADRESS —Theke w Dhuced

Wen TAKES BY Ruane To New YOR wstere (wos BABY —

HAE SEX usr MAXWELL Ado Zevi, Zeo2, Reee At
__ RPS TEINS APPARTMEART _ ae

Relief

 

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages. j

Var See Uoacrse fb Fea Abase, SEKAALY RuSicdLy
mentary (SRoKEs Renus\

Dann d wrt £

 
 

Case 1:20-cv-06928-CM Document1 Filed 08/27/20 Page 5 of 6

Pro Se [| (Rev. 12/16) Complaint for a Civil Case

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address. where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: | 7 e A UELST - 2 © 20

Signature of Plaintiff GAC “

Printed Name of Plaintiff CE QOE . Usz2.he A

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

 

Telephone Number
E-mail Address

 

 
Case 1:20-cv-06928-CM Document1 Filed 08/27/20 Page 6 of 6

 

 

eS a
, Te aa

 
   

_
on NETS MCR RADE CPN
mee nana i LSE RD _ ae

   

Ee [Mea Peei ered free tafeastefccnge {ffs gly felled py

golrel-y la —- nn
ZF oa OG et |
ee F: in Old JSvLSod - .

We rehow

   

 

OA SHY

Ses sv boy yond oa?

     

Ee Buoy) BS OV)
EONS) SBLyL S (LANY .

Te ae LL |

aT Ae ThA
